Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 1 of 16




               Exhibit 2
                   Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 2 of 16




Best Western – Web Server Operations for web-based Hotel Booking
Infringement of the ‘177 patent
Claim 1                   Evidence
5. A method comprising: The Best Western web server performs a method of web-based hotel
                          booking.

                        For example, Best Western offers a web-based hotel booking service. Using
                        the service, a user can book a room at any of the hotel brands in the Best
                        Western Hotel Group (e.g. WorldHotels Collection, Best Western Hotels &
                        Resorts, and SureStay Hotel Group)




                        [1]




                                                                                                     1
                     Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 3 of 16




                          [1]
performing server-side    The Best Western web server performs server-side operations to support
operations to support     interaction with a web browser client. The Best Western web server
interaction with a web    generates and serves web page content to a client computer hosting the
browser client by         web browser client.
generating and serving
web page content to a     For example, Best Western operates the web-based hotel booking service
client computer hosting   via a web site at an Internet URL location. A server at the URL location
the web browser client,   provides a web page to a web browser client that connects to the server at
                          the URL.




                                                                                                       2
                     Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 4 of 16




                           [1]
wherein the web page       The web page content is configured to be processed by the web browser
content is configured to   client to enable a user of the client computer to browse one or more web
be processed by the        pages that have been rendered by the web browser client. The web page
web browser client to      content includes code to support user interaction with the one or more web
enable a user of the       pages via user inputs by the user of the client computer.
client computer to
browse one or more web     For example, Best Western’s hotel-booking web site includes an interactive
pages rendered by the      web page for selecting a hotel. A user selects a hotel by providing input to
web browser client in      the web page. Best Western’s hotel-booking web site includes multiple
response to receiving      pages that can be browsed by the user. For example, the web site includes
the web page content,      web pages to search for hotels, rewards, and discounts.
and the web page
content includes code to
support user interaction


                                                                                                          3
                      Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 5 of 16




with the one or more
web pages via user
inputs by the user of the
client computer,




                            [1]




                            [2]




                                                                                        4
                      Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 6 of 16




                             [3]
wherein the web page         The web page content is further configured to present a first web page view
content is further           that includes a first control panel area that presents a list of hotels. The first
configured, upon             control panel area includes a graphical user interface to enable a user to
processing by the web        select hotels within the list.
browser client, to:
present a first web page     For example, Best Western’s web page for selecting a hotel includes a list of
view including,              hotels. The user can select a hotel from the list by providing input to the
a first control panel area   web page.
presenting a list of
hotels and including a
graphical user interface
to enable a user to
select hotels within the
list;




                                                                                                                  5
                      Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 7 of 16




                            [4]
a map display area          The first web page view includes a map display area. The map display area
presenting a portion of     presents a portion of an interactive map that includes a base map layer and
an interactive map          at least one additional layer overlaid over the base map layer. Each
comprising a base map       additional layer contains at least one hotel location symbol located at an
layer and at least one      identified x, y, or z location relative to its containing layer or the base layer.
additional layer overlaid   Each hotel location symbol corresponds to a hotel in the list of hotels.
over the base map layer
wherein each additional     For example, Best Western’s hotel-selecting web page includes a
layer contains at least     geographical map of an area in which one or more hotels in the list are
one hotel location          located. The locations of the hotels are indicated by respective symbols on
symbol located at an        the map.
identified x, y, or z
location relative to its
containing layer or the
base layer, and each


                                                                                                                 6
                     Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 8 of 16




hotel location symbol
corresponding to a hotel
in the list of hotels,




                           [4]
wherein the graphical      The graphical interface enables a user to show or hide subsets of the hotel
interface enables a user   location symbols in a particular layer of the map display area.
to show or hide subsets
of the hotel location      For example, Best Western’s hotel-selecting web page has a filter of various
symbols in a particular    criteria by which the user can refine the selection of hotels that are
layer of the map display   indicated on the map. For example, by default no filter criteria are selected
area.                      and the map displays a wide range of search results (Note the hotel location
                           symbol for the Mill River Manor near Long Beach with a price of $119 per
                           night).




                                                                                                           7
Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 9 of 16




    [4]




                                                                  8
Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 10 of 16




     [4]
     For example, when the price per night filter is set to $118, the hotel location
     symbol for the Mill River Manor is no longer displayed (note: only the City
     Center symbol is displayed, where previously it and the hotel location
     symbol for the Mill River Manor was also displayed).




                                                                                       9
Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 11 of 16




     [4]




                                                                   10
Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 12 of 16




     [4]




                                                                   11
                      Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 13 of 16




                             [4]

Claim 6                      Evidence
6. The method of claim       In response to the selection of a hotel in the first control panel area, Best
5, wherein, in response      Western’s hotel-selecting web page changes the appearance of the hotel
to selection of a hotel in   symbol that corresponds to the selected hotel in order to highlight the
the first control panel      location of the selected hotel on the map.
area the appearance of
the hotel symbol             For example, upon selection of a hotel in the list, the appearance of the
corresponding to the         symbol corresponding to the selected hotel is changed. For example, when
selected hotel is            the entry for the JFK Airport Hotel is selected its hotel location symbol
changed to highlight the     expands to show the name of that hotel. As well, the entry is indented to the
location of the selected     right in the list and is displayed with a grey shadow.
hotel on the map.




                             [4]



                                                                                                             12
                     Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 14 of 16




Claim 8                    Evidence
8. The method of claim     Clicking on a graphical user interface control that is in the first control panel
6, wherein the hotel is    area and that is associated with the hotel causes the hotel to be selected.
enabled to be selected
by clicking on a           For example, a hotel can be selected by clicking on its entry in the list of
graphical user interface   hotels. For example, clicking on the entry for the JFK Airport Hotel selects
control in the first       the entry, which is now shown indented to the right in the list and is
control panel area         displayed with a grey shadow. The hotel location symbol also expands to
associated with the        show the name of that hotel.
hotel.




                           [4]

Claim 9                    Evidence
9. The method of claim     In response to selecting a hotel location symbol in the map display area,
5, wherein the web page    Best Western’s hotel-selecting web page displays information about the
content is further         hotel that corresponds to the selected symbol.


                                                                                                               13
                     Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 15 of 16




configured to:
enable the user to select   For example, when a hotel symbol displayed on the map is selected,
a hotel location symbol     information about that hotel is displayed. For example, when the hotel
in the map display area     location symbol for the Queens Gold Coast hotel is selected, its hotel
corresponding to a          location symbol expands to show the name of that hotel.
hotel, wherein in
response thereto
information about the
hotel is displayed.




                            [4]


Claim 12                    Evidence
12. The method of claim     Clicking on the hotel location symbol causes the symbol to be selected.
9, wherein a hotel
location symbol is          For example, a hotel location symbol can be selected by clicking on the
enabled to be selected      symbol. For example, clicking on the hotel location symbol for the Queens
by clicking on the hotel    Gold Coast selects the symbols, which is now shown in expanded format to
location symbol using a     include the name of that hotel.
pointing device.



                                                                                                        14
                    Case 6:21-cv-00247-ADA Document 1-2 Filed 03/11/21 Page 16 of 16




                         [4]


References:

[1] Best Western Hotels & Resorts
https://www.bestwestern.com/en_US.html

[2] Best Western – Rewards
https://www.bestwestern.com/en_US/best-western-rewards.html

[3] Best Western – Discounts
https://www.bestwestern.com/en_US/offers/hotel-discounts.html

[4] Best Western – Hotel Search
https://www.bestwestern.com/en_US/book/hotel-search.html



                                                                                       15
